Citation Nr: 0908876	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension. 

2.  Entitlement to an initial rating in excess of 20 percent 
for type 2 diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.  

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.  

7.  Entitlement to an initial rating in excess of 30 percent 
for diabetic retinopathy.  

8.  Entitlement to an initial rating in excess of 30 percent 
for chronic kidney disease.  


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on all the claims for increased 
ratings.  In a May 2007 statement, the veteran stated he had 
been examined on May 2, 2007.  The nature or location of the 
examination is unclear, but, as the examination could 
potentially contain relevant information, the Board finds 
that the claims must be remanded so the results of this 
examination can be obtained.  

The Board also notes that the record suggests that there 
might be outstanding medical records:  the most recent VA 
treatment record date from May 2006 (printed in August 2006) 
and the most recent private treatment records date from March 
2007.  All outstanding records should be requested and 
obtained if available.  

Finally, based on the age of the most recent examinations of 
record, the Board finds that new examinations should be 
conducted to determine the current severity of each 
condition.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1. The AMC should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

2.  The AMC should obtain all outstanding 
VA treatment records, particularly those 
dating after August 29, 2006, and should 
ask the veteran about the existence of 
any outstanding private treatment 
records.  

3.  The AMC should schedule the veteran 
for examinations to determine the 
severity of his diabetes, hypertension, 
peripheral neuropathy of the upper and 
lower extremities, retinopathy, and 
kidney disease.  All testing deemed 
necessary by the examiners should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiners in 
conjunction with the examinations and 
this fact should be acknowledged in the 
reports.  

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




